[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1968

                       LLOYD MATTHEWS,

                    Plaintiff, Appellant,

                              v.

                     PAUL RAKIEY, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]                                                                

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                  Cyr, Senior Circuit Judge,                                                       
                  and Boudin, Circuit Judge.                                                       

                                         

Katharine F. Zupan and  Robins, Kaplan, Miller &amp; Ciresi L.L.P.  on                                                                          
brief for appellant.
Nancy Ankers White, Special Assistant  Attorney General, and  Joel                                                                              
J. Berner, Counsel, Department of Correction, on brief for appellees.                 

                                         

                       December 9, 1997
                                         

     Per Curiam.    Upon careful  review  of the  briefs  and                           

record, we conclude that the district court did not abuse its

discretion in  denying plaintiff's  1993 or  1995 motions  to

amend his complaint.  Even  in light of plaintiff's prior pro

se  status and his various letters  and motions in 1990-1991,

we cannot say  that the district court was  required in 1990-

1991  to offer plaintiff  any additional advice  or to create

any  additional  opportunity  for   plaintiff  to  amend  his

complaint. 

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-